IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


THE CITY OF PITTSBURGH,        : No. 410 WAL 2016
                               :
                Respondent     : Petition for Allowance of Appeal from
                               : the Order of the Commonwealth Court
                               :
          v.                   :
                               :
                               :
OPENPITTSBURGH.ORG; AND COUNTY :
OF ALLEGHENY, DEPARTMENT OF    :
ADMINISTRATIVE SERVICES,       :
ELECTION DIVISION,             :
                               :
                Petitioners    :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.